Citation Nr: 1519282	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date prior to January 21, 2010 for the grant of service connection for a voiding dysfunction, currently evaluated as 60 percent disabling. 

2. Entitlement to an effective date prior to January 21, 2010 for the grant of service connection for constipation, currently evaluated as 30 percent disabling.

3. Entitlement to an effective date prior to January 21, 2010 for the grant of an increased evaluation from 10 percent to 20 percent for radiculopathy of the left lower extremity.

4. Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for radiculopathy and assigned an initial 10 percent rating for that disability and a July 2010 rating decision which denied entitlement to TDIU.  The Board remanded these claims in November 2010, along with instructions to issue a statement of the case (SOC) on the issues of entitlement to an effective date prior to January 21, 2010, for the grants of service connection for voiding dysfunction and bowel dysfunction.
 
The Veteran provided testimony before a Veterans Law Judge (VLJ) in June 2009. The Veteran was advised, by a letter issued in early March 2015, that the VLJ who conducted the June 2009 hearing was no longer employed by the Board. The Veteran was advised that he had the right to request another hearing, and was further advised that, if he did not request a hearing within 30 days, appellate review would proceed. More than 30 days has elapsed since the Veteran was advised of his right to another hearing. The Board has no record of receipt of a response from the Veteran. Appellate review may proceed.

The Board notes that, in addition to the physical claims files, the Veteran has paperless (electronic) claims file documents on the paperless Veteran's Benefits Management System (virtual VA and E folder documents). The Veteran has reviewed the physical file and the paperless files in preparation for this decision. 

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim underlying the grants of service connection for bowel and bladder dysfunction was received on June 3, 2005.

2.  The Veteran contended throughout the pendency of the appeal that bowel and bladder symptoms were due to his service-connected lumbar disability.

3. A January 21, 2010 VA medical opinion confirmed the Veteran's earlier contentions that he had bowel and bladder disabilities due to his service-connected lumbar disability and service-connected radiculopathy.  
 
4. Increased severity of left lower extremity radiculopathy was demonstrated at an October 2008 VA examination, although not shown in prior VA examinations or outpatient treatment records.
 

CONCLUSIONS OF LAW

1. The criteria for an effective date of June 3, 2005, for a grant of service connection for a voiding dysfunction have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2. The criteria for an effective date of June 3, 2005, for a grant of service connection for constipation have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for assignment of an initial 20 percent evaluation for radiculopathy are met effective October 30, 2008, but no earlier. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran submitted a claim for an increased evaluation for service-connected degenerative joint disease of the lumbar spine in June 2005.  In a September 2005 communication, the Veteran reported that he was increasingly having muscle spasms that caused pain while sitting or standing and stated that his back pain had increased in severity.

VA examination conducted in September 2005 disclosed that the Veteran used ibuprofen, Valium, heat, and ice, to treat severe pain in the lower back which radiated down to the posterior aspect of the left leg. He had specific problems with lateral and rotational bending, especially during cold weather. The Veteran complained of chronic constipation. He was unsure whether this was related to his back or to his multiple other medical conditions. He complained of pain radiating down the left buttock and into the left leg.  He complained of weakness and numbness.  He had diffuse weakness and decreased sensation to light touch.   

Following the September 2005 VA examination, the Veteran's evaluation for his lumbar degenerative disc and joint disease was increased to 20 percent.  The Veteran disagreed with that evaluation. In particular, the Veteran noted that his use of increased pain medication, especially hydrocodone, had affected his bowel movements. Additional medications were added to the Veteran's regimen, he reported, but he was still averaging one bowel movement every 4 to 5 days. Colonoscopy conducted in October 2005 disclosed no abnormalities. In October 2006, the Veteran's VA physician advised the Veteran that his constipation was likely due to the hydrocodone he was taking for back pain.

VA examination conducted in May 2007 disclosed a daytime voiding frequency of 2 to 3 hours and two awakings to void per night. The Veteran continued to report constipation, even with use of stool softeners, fiber, and laxatives.  The Veteran complained of weakness and numbness in the left lower extremity.  The Veteran had diffuse weakness, decreased sensation to touch, and paresthesias in the left lower extremity resulting from the radiculopathy due to the service-connected lumbar disability.  Following this examination, in a November 2007 rating decision, the RO granted service connection for radiculopathy, left lower extremity, effective June 3, 2005.

The Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  SSA's 2004 determination that the Veteran was disabled, beginning in 2002, stated that the medical bases of the Veteran's disability were diabetes, hypertension, lumbar spine disability, a seizure disorder, left carotid stenosis, hypothyroidism, and status post left knee surgery, among other problems.  

In May 2008, VA issued a notice advising the Veteran to provide evidence of any increase in severity of the service-connected lumbar and radiculopathy disabilities.  The Veteran again complained of radiculopathy and noted addiction to pain medication (hydrocodone).  VA outpatient treatment records dated from December 2007 through December 2008 include several notations indicating that the Veteran had constipation as a result of medications used to control back pain.  .

At the October 2008 VA examination, the Veteran reported his belief that his service-connected lumbar disability, as well as pain medication used to treat that disability, resulted in constipation.  He also reported urinary incontinence, but not of such severity as to require him to wear absorbent materials.  His daytime voiding frequency was one hour; his voiding frequency was three times per night.  The Veteran complained of pain radiating from the back down the left buttock to the left ankle, and numbness, tingling, and radiating pain, beginning 3 or 4 years prior to the examination.  The provider assigned a diagnosis of DJD, lumbar spine, with herniated disc and bilateral lower extremity radiculopathy.  

At his Central Office hearing before the Board, conducted in June 2009, the Veteran testified to shooting pain in both legs, worst on the left, and giving out of the legs when the shooting pain occurred. He testified to increasing pain, numbness, weakness, and giving way of the left lower extremity. Following the Veteran's testimony before the Board, the appeal was Remanded.  

At the January 2010 VA examination, the examiner confirmed that radiculopathy associated with the Veteran's back disability resulted in bowel disability, urinary incontinence and frequency, and erectile dysfunction. Based on this VA examination, the Veteran was granted service connection for voiding dysfunction, with a 60 percent evaluation, and service connection for constipation, evaluated as 30 percent disabling, and the evaluation for left lower extremity radiculopathy was increased to 20 percent from 10 percent, with each award being effective January 21, 2010.

A. Effective date prior to January 21, 2010 for grants of service connection

The Veteran withdrew his claim for an increased evaluation of left lower extremity radiculopathy, but continued to contend that he was entitled to service connection for constipation and voiding dysfunction when he sought the increased evaluation for radiculopathy, as of June 3, 2005.  The Board agrees with the Veteran.  

Since the June 3, 2005 claim was submitted, the Veteran has continuously contended that his back disability was of greater severity than the assigned rating reflected, and he raised claims that his back disability caused urinary frequency and bowel disability, when he submitted the June 2005 claim, or soon thereafter.  

The VA examiners who conducted VA examinations prior to January 21, 2010, noted urinary frequency and the Veteran's difficulties with constipation. Although no specific opinion was requested or provided prior to January 21, 2010, the January 2010 VA examination confirmed allegations by the Veteran of symptoms prior to that date, and provided a more specific opinion linking those symptoms to the service-connected radiculopathy than the opinions in the prior VA examination reports and VA outpatient treatment records.  

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). In general, the effective date for an award of benefits will be based on the date of the claim that resulted in that award. See Williams v. Principi, 15 Vet. App. 189, 195 (2001) (en banc), aff'd, 310 F.3d 1374 (Fed. Cir. 2002); Lalonde v. West, 12 Vet. App. 377, 380 (1999). Exceptions to this rule, such as where the grant of service connection is based on a liberalizing law, do not apply in this case. 

Moreover, the Court of Appeals for Veterans Claims determined that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, that is, in this case, the January 2010 VA examination, but on the date that the application upon which service connection was ultimately awarded was filed with VA. In particular, the phrase "date entitlement arose," as used in VA regulations, does not appear in the statute. Conversely, the phrase "pursuant to any Act or administrative issue," appears in the statute, but does not appear in the regulation. 

The Board infers from these facts that the phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 must refer to § 5110 (g) "pursuant to any Act or administrative issue." Thus, the Board need not consider the date that a diagnosis was rendered as the date that entitlement arose. This interpretation of § 5110 is consistent with Lalonde v. West, 12 Vet. App. 377 (1999), in which the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

The Veteran filed the claim for an increased evaluation for lumbar disability in June 2005. As a result of that claim, the Veteran was awarded service connection for three separately-compensable disabilities, radiculopathy and voiding dysfunction and constipation due to radiculopathy. The award of service connection for radiculopathy was granted effective on June 3, 2005. The law authorizes the same effective dates for voiding dysfunction and constipation due to radiculopathy.  

The Board notes that no evaluation is assigned in this decision for either disability during the period prior to January 21, 2010, as the RO has not adjudicated the severity of the bowel and bladder disabilities during that period in the first instance.  If the Veteran disagrees with the evaluation assigned for either disability prior to January 21, 2010, he will have a chance to disagree with and appeal such rating when made by the RO during the implementation of the Board's favorable effective date determinations.

B. Effective date prior to January 21, 2010 for a 20 percent evaluation for radiculopathy

The Veteran's radiculopathy is evaluated as 10 percent disabling from June 3, 2005, and as 20 percent disabling from January 21, 2010. The Veteran contends that he is entitled to an effective date prior to January 21, 2010 for the assignment of the increase from 10 percent to 20 percent for radiculopathy.  

The Veteran's radiculopathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which provides the criteria for evaluating impairment of the sciatic nerve.  Complete paralysis of the sciatic nerve will be rated as 80 percent disabling where the foot dangles and drops, no active motion of the muscle below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve is rated as 60 percent disabling where severe, with marked muscular atrophy; as 40 percent disabling where moderately severe; as 20 percent disabling where moderate; and as 10 percent disabling where mild. 38 C.F.R. § 4.124a, DC 8520.

At the October 30, 2008 VA examination, the Veteran reported pain radiating from the left buttock to the left ankle, at times, as well as weakness with pain, numbness, paresthesias, and impaired coordination.  The examiner noted that the Veteran had neuralgia and other symptoms of radiculopathy. At his 2009 hearing before the Board, the Veteran explained that his left leg would buckle or give way when a pain would shoot through it. The Veteran explained that that was a very serious problem for him, since his left leg was the "good" leg. His right leg had been seriously affected by a stroke in 2004, so the Veteran depended on his left leg. He noted that the left leg would drag a little at times, or give way.  

The Board notes that neuralgia may be separately evaluated from other effects of radiculopathy. The examiner who conducted the October 2008 VA examination stated that the Veteran had neuralgia, as well as other symptoms. Resolving doubt as to the date of onset of increased severity of symptoms in the Veteran's favor, a 20 percent evaluation may be assigned for radiculopathy which takes into account the Veteran's mild objective symptoms of radiculopathy together with neuralgia pain. The Board finds that the symptoms of radiculopathy, including mild weakness, mild changes in sensory perception do not warrant a finding that the Veteran's symptoms, other than neuralgia, are more than mild. The Veteran's testimony makes it clear that he had shooting pain into the left leg no more than two or three times per day at the time of the hearing.  June 2009 Central Office Hearing Transcript (Tr.) at 13. When he experienced such shooting pain while ambulating, he would feel like he was going to fall, although he could usually manage to "catch" himself before he fell. Tr. at 15.  

The Board has considered an effective date prior to October 30, 2008, for the 20 percent evaluation for radiculopathy with neuralgia is warranted.  However, the Veteran did not report falls or incoordination due to the left leg at the 2005 or 2007 VA examination; in fact, at the 2007 VA examination, the Veteran reported that the strength of both lower legs was improving, and the examiner stated that some changes in sensation in the left lower extremity were due to diabetes mellitus, for which service connection has not been awarded. VA outpatient treatment notes prior to October 2008 reflect that the Veteran did not report or seek evaluation of incoordination or falling due to left leg pain or buckling of the left leg. See VA outpatient records printed on Jan. 8, 2010, pages 32-87.  

The only claim regarding the Veteran's service-connected left leg radiculopathy is the challenge to the effective date of the 20 percent evaluation for radiculopathy; the Veteran withdrew claims for higher ratings. Therefore, no discussion of an extraschedular rating is applicable to this appeal.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014). In this case, the Veteran's claim for earlier effective dates following two grants of service connection and following assignment of an increased initial rating for radiculopathy. Those claims arise following an initial grant of service connection for or assignment of an initial evaluation following an original grant of service connection. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned effective date for the grant of service connection or initial assignment of a disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. Thus, no further notice is required as to the claims on appeal.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A Veterans Law Judge (VLJ) who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2). During the 2009 hearing before the Board, the Veteran's testimony and the questions from the VLJ who conducted the hearing focused on the elements necessary to substantiate the Veteran's claims for earlier effective dates. Each duty to the Veteran outlined in Bryant was met during the 2009 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As noted in the Introduction, above, the VLJ who conducted the 2009 hearing is no longer employed at the Board, and the Veteran was notified of his right to request another hearing before the Board. The Veteran has not requested an additional hearing, and appellate review may proceed.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  In particular, the Veteran's initial claim underlying this appeal is of record, as are VA outpatient treatment records during the period at issue. The Board finds that VA has satisfied the duty-to-assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Additional development of these claims would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date of June 3, 2005 for service connection for a voiding dysfunction is granted; the appeal for an effective date prior to January 21, 2010 is granted to this extent only.

An effective date of June 3, 2005 for service connection for a voiding dysfunction is granted; the appeal for an effective date prior to January 21, 2010 is granted to this extent only.

An effective date of October 30, 2008, for an increase from 10 percent to 20 percent for radiculopathy is granted; the appeal for an effective date prior to January 21, 2010, is granted to this extent only.


REMAND

When the RO considered the claim for TDIU, the VA examiner concluded that the veteran was unemployable as a result of medical problems for which service connection is not in effect. However, that is not the sole question the Board must consider in order to adjudicate the claim on appeal. 

Additional medical development should be sought to determine impairment due to service-connected disabilities, without consideration of industrial impairment due to medical problems for which service connection is not in effect, after adjudication of any pending claim, to include effectuation of the determinations made in the decisions above. 

Accordingly, the case is REMANDED for the following action:

1.  The reviewer/examiner should be provided with a list of the Veteran's service-connected disabilities. The reviewer/examiner should be that a Veteran is entitled to TDIU when service-connected disability results in individual unemployability, regardless of advancing age, without reference to disorders for which service connection is not in effect. That is, the description of industrial tasks precluded by the service-connected disabilities need not include description of industrial impairment due to disorders for which service connection is not in effect. 

The reviewer should address the following:
Describe the types of work or specific industrial tasks that the Veteran would be unable to perform as a result of his service-connected lumbar disability, left lower extremity radiculopathy, voiding dysfunction, bowel disability, any disability for which service connection has been granted, and side effects of medications used to treat service-connected disabilities.  

Provide an opinion as to the types of industrial functions the Veteran remains able to perform despite his service-connected disabilities. 

If the reviewer determines that these questions cannot be answered without examining the Veteran, then the Veteran should be afforded VA examination. 

In answering each question, the reviewer/examiner should address the onset date of inability to perform the industrial task at issue.

The rationale for each opinion expressed should be provided. If any requested opinion cannot be provided without resort to pure speculation, the reviewer should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested. 

2. Thereafter, readjudicate the claim for a TDIU due to service-connected disabilities on a schedular basis.  If the claim is not granted on a schedular basis, consider an extraschedular basis. If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC that includes a summary of the evidence and discussion of all pertinent regulations. The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


